DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 4/1/2022 have been received and entered. Claims 3 and 6 have been cancelled. Claims 1-2, 4-5 and 7-36 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2022 has been entered.
The terminal disclaimer filed on 4/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application number 16/226556 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicants’ remark has been considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-5 and 7-36 are allowable over the prior art of record because the terminal disclaimer has been filed and accepted, and none of the prior art of record whether taken singularly or in combination to teach interrelationship performance operation of the claimed invention as recited in the claims 1, 13 and 23. 
Regarding claim 1, the cited prior art of record Vaidyanathan et al (US 20160262687), either singularly or in combination, fail to anticipate or render obvious of combination recited “…wherein the swarm of self-organized data collector members organize to enhance data collection based on at least one of capabilities or conditions of the data collectors members of the swarm, and wherein the plurality of data collectors is coupled to a plurality of input channels of one or more sensors for acquiring collected data relating to the industrial process; a data acquisition and analysis circuit for receiving the collected data via the plurality of input channels of the one or more sensors, wherein the data acquisition and analysis circuit is structured to analyze the received collected data using a trained neural network, wherein the trained neural network is trained to recognize patterns indicating a plurality of conditions relating to the industrial process, wherein the trained neural network monitors the collected data to detect at least one of the patterns indicating at least one of the plurality of conditions relating to the industrial process wherein the at least one of the patterns includes a signature sensed by one or more of the sensors, and wherein the trained neural network determines an occurrence of the at least one of the conditions based on the detecting the at least one of the patterns in the collected data; and a data response circuit structured to alter an operational parameter of the industrial process based on the trained neural network determining the occurrence of the at least one of the conditions.” 
Regarding claim 13, the cited prior art of record Vaidyanathan et al (US 20160262687), either singularly or in combination, fail to anticipate or render obvious of combination recited “…wherein the swarm of self-organized data collector members organize to enhance data collection based on at least one of capabilities or conditions of the data collectors members of the swarm, and wherein the plurality of data collectors is coupled to a plurality of input channels of one or more sensors for acquiring collected data relating to the industrial process; a data acquisition and analysis circuit for receiving the collected data via the plurality of input channels of the one or more sensors, wherein the data acquisition and analysis circuit is structured to analyze the received collected data using a trained neural network to detect when a measurement of the one or more sensors exceeds a threshold, wherein the trained neural network is at least one of a probabilistic neural network, a time delay neural network, or a convolution neural network, and wherein the trained neural network determines a condition relating to the industrial process based on detecting that the measurement exceeds the threshold; and a data response circuit structured to alter an operational parameter of the industrial process based on determining the condition.” 
Regarding claim 23, the cited prior art of record Vaidyanathan et al (US 20160262687), either singularly or in combination, fail to anticipate or render obvious of combination recited “…wherein the swarm of self-organized data collector members organize to optimize data collections based on at least one of capabilities or conditions of the data collectors members of the swarm, and wherein the plurality of data collectors is coupled to a plurality of input channels of one or more sensors; receiving the collected data via the plurality of input channels of the one or more sensors; analyzing the received collected data using a trained neural network to detect when a measurement exceeds the threshold; determining an occurrence of a condition of the industrial process based on detecting that the measurement exceeds the threshold, wherein the trained neural network is at least one of a probabilities neural network, a time delay neural network, or a convolution neural network; and altering an operational parameter of the industrial process based on determining the occurrence of the condition.”   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Vaidyanathan et al (US 20160262687) discloses Biomechanical activity monitoring.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865